Case 1:20-cv-20813-RNS Document 55 Entered on FLSD Docket 01/06/2021 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  SISVEL INTERNATIONAL S.A.,
  and 3G LICENSING S.A.,

                         Plaintiffs,

         v.                                          Civil Action No. 20-cv-20813-RNS

  BLU PRODUCTS, INC.,

                         Defendant.


              JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT

         Plaintiffs Sisvel International S.A. and 3G Licensing S.A. (“Sisvel”) and Defendant BLU

  Products, Inc. (“Blu”) hereby submit this Joint Claim Construction and Prehearing Statement

  pursuant to the Court’s Scheduling Order (D.I. 48) (“Scheduling Order”) entered on July 31, 2020.

         The parties do not believe any terms need to be construed by the Court and have not

  proposed any terms for construction in this litigation.


  Dated: January 6, 2021


  /s/ Jorge Espinosa                              /s/ Bernard Egozi
  Jorge Espinosa, Esq.                            Bernard L. Egozi (Florida Bar No. 152544)
  Florida Bar No: 779032                          begozi@egozilaw.com
  jorge.espinosa@gray-robinson.com                Yanina Zilberman (Florida Bar No. 105665)
  Francesca Russo, Esq.                           yanina@egozilaw.com
  francesca.russo@gray-robinson.com               EGOZI & BENNETT, P.A.
  Robert R. Jimenez, Esq.                         2999 NE 191 Street, Suite 407
  robert.jimenez@gray-robinson.com                Aventura, Florida 33180
  GRAY | ROBINSON, P.A.                           Tel: (305) 931-3000
  333 S.E. 2nd Ave., Suite 300
  Miami, FL 33131                                 Attorneys for Defendant BLU Products, Inc.
  Tel: 305-416-6880
  Fax: 305-416-6887
Case 1:20-cv-20813-RNS Document 55 Entered on FLSD Docket 01/06/2021 Page 2 of 2




  OF COUNSEL:

  Neil A. Benchell (admitted pro hac vice)
  nbenchell@devlinlawfirm.com
  DEVLIN LAW FIRM LLC
  1526 Gilpin Avenue
  Wilmington, DE 19806
  Tel: 302-449-9010

  Attorneys for Plaintiffs
  Sisvel International S.A.
  and 3G Licensing S.A.
